Order, Supreme Court, New York County (Edward H. Lehner, J.), entered September 6, 2005, which, after in camera review, denied plaintiffs motion to compel production of certain documents on the ground that they were privileged from disclosure, unanimously modified, on the law, to grant the motion with respect to exhibit 17, and otherwise affirmed, without costs.
Our review of exhibit 17 discloses that it is not protected by any asserted privilege. The motion was, however, properly *489denied with respect to the remaining documents, which are shielded from disclosure by the attorney-client privilege, or as attorney work product or material prepared for litigation (CPLR 3101 [b]; see Rossi v Blue Cross & Blue Shield of Greater N.Y., 73 NY2d 588 [19893; New York Times Newspaper Div. of N.Y. Times Co. v Lehrer McGovern Bovis, 300 AD2d 169 [2002]). Concur—Saxe, J.P., Gonzalez, Catterson, McGuire and Malone, JJ.